Rosenberger and Ellerin, JJ., dissent in a memorandum by Ellerin, J., as follows:
I would reverse based on the court’s Sandoval ruling.
At the time of trial, defendant’s criminal record consisted of two ten-year-old non-drug-related misdemeanor convictions for which he had received youthful offender treatment, and one prior conviction for criminal sale of a controlled substance in the second degree. He had been convicted of that felony nine years earlier, and had spent seven of those years in prison. He was currently charged with criminal sale of a controlled substance in the third degree.
As was made clear in the seminal case of People v Sandoval (34 NY2d 371), and the legion of cases that have followed, the use of a defendant’s prior criminal convictions is solely for purposes of impeaching a defendant’s credibility and a balance must be struck between the evidence’s probative value and its possible prejudicial effect. A court, therefore, has an obligation to balance the prosecutor’s right to explore defendant’s credibility and " 'the danger of establishing in the minds of the jury a propensity by the defendant to commit the crime charged’ ” (People v Hall, 155 AD2d 344, 345).
Here the trial court ruled that if defendant took the stand the prosecutor would be permitted to elicit that defendant had previously been convicted of criminal sale of a controlled *523substance in the second degree, had been sentenced to 5 years to life and had been in continuous custody for seven years.
Defense counsel objected to the extremely prejudicial effect of allowing, the jury in this case, involving the sale of drugs, to know that defendant had been convicted of a prior sale of drugs and requested that the prosecutor be limited solely to eliciting that defendant had a prior felony conviction, without identifying the nature of the crime.
The court’s response is instructive. While acknowledging the potential for prejudice in its ruling, the court held that the fact of the prior drug conviction should be brought out so that the jury "are well informed in evaluating the credibility of the respective witnesses”. Noting that, if defendant took the stand, the jury would have to contrast the credibility of the undercover officer’s identification testimony with that of defendant, the court stated that "if [the jury] did not know about his prior criminal history involving the sale of drugs, then his word would have the credibility it might [not] otherwise deserve.” By reason of the ruling, defendant did not testify.
While the ruling was couched in terms of defendant’s general credibility, it is evident that it was specifically designed to counter any denial by defendant that he had participated in a drug sale since he had a prior history as a drug seller. Its only probative value would be to demonstrate defendant’s propensity to commit drug crimes and constituted the kind of unfair prejudice that warrants a reversal of defendant’s conviction and a new trial (People v Davis, 44 NY2d 269, 276; see, People v Hall, supra).